UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED MARCH 31, 2011COMMISSION FILE NUMBER 1-07094 EASTGROUP PROPERTIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) MARYLAND 13-2711135 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) SUITE 400 JACKSON, MISSISSIPPI (Address of principal executive offices) (Zip code) Registrant’s telephone number:(601) 354-3555 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES (x) NO ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES (x)NO ( ) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer (x)Accelerated Filer ( )Non-accelerated Filer ( )Smaller Reporting Company ( ) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ( ) NO (x) The number of shares of common stock, $.0001 par value, outstanding as of April 28, 2011 was 27,050,095. -1- EASTGROUP PROPERTIES, INC. AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS FOR THE QUARTER ENDED MARCH 31, 2011 Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets, March 31, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Income for the three months ended March 31, 2011 and 2010 (unaudited) 4 Consolidated Statement of Changes in Equity for the three months ended March 31, 2011 (unaudited) 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 24 SIGNATURES Authorized signatures 25 -2- EASTGROUP PROPERTIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT FOR SHARE AND PER SHARE DATA) March 31, 2011 December 31, 2010 (Unaudited) ASSETS Real estate properties $ Development Less accumulated depreciation ) ) Unconsolidated investment Cash Other assets TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES Mortgage notes payable $ Notes payable to banks Accounts payable and accrued expenses Other liabilities Total Liabilities EQUITY Stockholders’ Equity: Common shares; $.0001 par value; 70,000,000 shares authorized; 27,050,095 shares issued and outstanding at March 31, 2011 and 26,973,531 at December 31, 2010 3 3 Excess shares; $.0001 par value; 30,000,000 shares authorized; no shares issued – – Additional paid-in capital on common shares Distributions in excess of earnings ) ) Total Stockholders’ Equity Noncontrolling interest in joint ventures Total Equity TOTAL LIABILITIES AND EQUITY $ See accompanying Notes to Consolidated Financial Statements (unaudited). -3- EASTGROUP PROPERTIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) Three Months Ended March 31, REVENUES Income from real estate operations $ Other income 23 28 EXPENSES Expenses from real estate operations Depreciation and amortization General and administrative OPERATING INCOME OTHER INCOME (EXPENSE) Equity in earnings of unconsolidated investment 86 84 Gain on sales of non-operating real estate 9 11 Interest income 83 81 Interest expense ) ) NET INCOME Net income attributable to noncontrolling interest in joint ventures ) ) NET INCOME ATTRIBUTABLE TO EASTGROUP PROPERTIES, INC. COMMON STOCKHOLDERS $ BASIC PER COMMON SHARE DATA FOR NET INCOME ATTRIBUTABLE TO EASTGROUP PROPERTIES, INC. COMMON STOCKHOLDERS Net income attributable to common stockholders $ Weighted average shares outstanding DILUTED PER COMMON SHARE DATA FOR NET INCOME ATTRIBUTABLE TO EASTGROUP PROPERTIES, INC. COMMON STOCKHOLDERS Net income attributable to common stockholders $ Weighted average shares outstanding See accompanying Notes to Consolidated Financial Statements (unaudited). -4- EASTGROUP PROPERTIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (IN THOUSANDS, EXCEPT FOR SHARE AND PER SHARE DATA) (UNAUDITED) Additional Distributions Noncontrolling Common Paid-In In Excess Interest in Stock Capital Of Earnings Joint Ventures Total BALANCE, DECEMBER 31, 2010 $
